Filed 12/27/21 In re Leann G. CA1/3

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re LEANN G., a Person Coming
 Under the Juvenile Court Law.


 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,
                                                                       A162023
           Plaintiff and Respondent,
 v.                                                                    (Sonoma County
                                                                       Super. Ct. No. DEP-6104)
 J. T.,
           Defendant and Appellant.



         Leann G. was declared a dependent after the juvenile court found her
father, J.T. (Father) failed to provide adequate dental care, resulting in
multiple cavities and teeth in need of extraction, an infection, and a risk that
she would suffer sepsis. The court placed her in Father’s custody and gave
the Sonoma County Human Services Department (the Department) exclusive
authority over her dental care. Father challenged the jurisdictional and
dispositional orders, and on August 30, 2021 a different panel of this division
affirmed, finding the evidence sufficient to support the juvenile court’s
findings. (In re L.G. (Aug. 30, 2021, A161341) [nonpub. opn.]; we take
judicial notice of the record and opinion in case No. A161341.)

                                                               1
      The Department filed a supplemental petition (Welf. & Inst. Code,
§ 387)1 in November 2020 alleging Father did not bring Leann to
appointments to address her urgent dental needs, and the next month
amended it to allege his “volatile, aggressive, and evasive behavior” placed
Leann at risk of harm in his care. The juvenile court sustained the
supplemental petition and removed Leann from Father’s custody. Father
challenges the sufficiency of the evidence to support the court’s findings. We
shall affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
   I. Prior Appeal—Jurisdiction and Disposition
      The facts leading up to the jurisdictional and dispositional orders are
set forth in In re L.G., and we will not repeat them in detail here. Briefly,
Leann did not see a dentist until she was five; when she did so in the summer
2019, the dentist determined she had six cavities and three teeth in need of
extraction. Father did not arrange for her teeth to be treated, believing the
cavities “would just get infected and fall out on their own.” By January 26,
2020, Leann had a swollen cheek as a result of an abscessed tooth; Father’s
lack of cooperation caused the cancellation of two appointments to extract the
tooth, although the dental surgery center concluded she could develop sepsis
if her teeth were not treated.
      Father refused to discuss Leann’s dental care with the Department and
failed to attend a team decision-making meeting scheduled for February 13,
2020, and a few days later the Department filed a dependency petition (§ 300)
alleging Leann had suffered or faced a substantial risk of physical harm or
illness due to Father’s failure to provide proper dental care.




      1   All statutory references are to the Welfare and Institutions Code.

                                         2
      The Department reported that the dental surgery center was willing to
treat Leann on condition that Father be ordered to stay away, due to the
“ ‘eruptive anger’ ” he had displayed in the office. Father reportedly
scheduled an appointment with another dentist for April 2020. On July 13,
Leann had an emergency procedure on an infected tooth. Later that month,
her dentist discovered she now had cavities in 11 teeth, and an appointment
to extract an infected tooth was scheduled.
      The juvenile court sustained the petition on August 14, 2020, citing,
among other things, Father’s “long-standing refusal to cooperate with the
[D]epartment in any way.”
      In August 2020, the dentist was unable to treat Leann because, despite
the use of nitrous oxide, she screamed and blocked her mouth with her
hands, and she was referred “to UCSF and Oakland Children’s Hospital.”
Father took Leann to a dental appointment in Oakland in early September
and advocated for the use of nitrous oxide. An appointment was scheduled
for September 25.
      At the September 15, 2020 dispositional hearing, the court noted the
worsening condition of Leann’s teeth and Father’s failure to obtain dental
care adequate to address her dental health. Under the dispositional order,
Leann remained in Father’s custody with family maintenance services and
the court gave the Department authority to make decisions regarding
Leann’s dental care. Father appealed the jurisdictional and dispositional
orders, and on August 30, 2021 this court affirmed them.
   II. Current Appeal—Supplemental Petition
      Procedural Background
      The Department filed a supplemental petition on November 9, 2020
alleging Father continued to fail to provide Leann, then seven years old, with



                                       3
proper dental care, that he failed to bring her to scheduled appointments
arranged through UCSF, and that neither the clinic nor the Department had
succeeded in contacting Father. The petition alleged that Leann’s dentist
had told the Department she had several cavities that required crowns and
fillings, that at least one tooth needed to be extracted, that the situation was
urgent and could lead to facial swelling or an abscess that could cause pain or
trouble eating or sleeping, and that the swelling had the potential to block
her airways. The Department sought to have Leann removed from Father
and placed in foster care.
      The juvenile court detained Leann on November 10, 2020. On
December 8, the Department filed an amended supplemental petition
alleging in addition that Father had “demonstrated a pattern of volatile,
aggressive, and evasive behavior” that put Leann at risk of serious harm and
placed her in fear of him, on multiple occasions he had not allowed the
Department or law enforcement to have access to Leann, he deliberately
absconded with her to a motel on November 10, 2020 knowing he was to
surrender her to the Department, and there had been multiple reports of
“extreme aggression including yelling at Leann and his partner in the home,
[and] multiple reports of throwing objects and hitting the walls while in the
presence of the child, causing the child to hide in her room and be afraid of
her father.”
      Evidence at Hearing on Supplemental Petition
      The Department’s reports and the testimony at the December 21, 2020
contested hearing showed that Father took Leann to a dental appointment on
September 25, 2020, but the clinic could not complete the work because he
refused to allow anesthesia. According to her dentist, her need for treatment
was “urgent, but not emergency”: if not treated, the swelling could increase,



                                        4
leading to blocked airways and trouble eating or sleeping. Father did not
bring Leann to scheduled appointments on October 1 and 15, 2020 at which
she would have received treatment to stop the progression of her cavities.
The social worker sent text messages to Father on October 13 and 21, 2020
and a certified letter on October 14 asking him to contact her to set up a
meeting, but he did not do so.
      The social worker scheduled a dental appointment for Leann on
November 3, 2020 and sent a certified letter to Father with information about
the visit on October 26. The letter was delivered on October 29, but Father
told the social worker he received it on November 2 or 3. On October 28,
Father sent the social worker a text message giving her the number for his
new phone and asking if she had his email address. Later that day, the social
worker made an unannounced home visit, but he refused to tell her where
Leann was, saying, “ ‘you have no fucking right to see my kid.’ ” According to
the social worker, Father “[p]ossibly” asked when the next dental visit would
be; she said she thought it was the third or the fourth of November, then she
checked the calendar on her phone, showed him the correct date and time,
and told him the appointment was November 3. The social worker offered to
set up transportation to the appointment, but Father declined the offer. He
asked her to confirm the time of the appointment, and she later sent him a
text message with incorrect information, saying it was “Tuesday, 11/4,”
rather than the correct date of Tuesday, November 3. Father did not take
Leann to the November 3 appointment and his cell phone was turned off and
would not receive voicemail messages. The social worker asked the dental
clinic to let her know if Father showed up, and the clinic never told her he
had done so.




                                       5
      Police officers went to the home on November 4, 2020 after a neighbor
called saying Father was yelling at his daughter while throwing objects and
hitting walls. When they arrived, Father did not open the door in response to
their knocking and announcing themselves as police, and they saw through a
window that Leann was lying down and pretending to be asleep. A neighbor
reported on November 11 that Father behaved unpredictably and had been
heard yelling at Leann, hitting walls, and throwing objects and that Leann
often cried while Father yelled obscenities at her. Leann later told the social
worker that Father was “ ‘in a time out right now. He always gets mad and
he yells a lot,’ ” and she would hide in her “ ‘tent’ ” on her bed when Father
was yelling or her parents were fighting.
      At a hearing held by video on November 10, the juvenile court ordered
Leann detained, and Father left the hearing early, before the next court date
was confirmed. That day, the social worker contacted Father and told him
when she would pick Leann up. Father asked for an additional hour to allow
Leann to say goodbye to neighbors, and the social worker agreed. When she
arrived at Father’s house with a police officer at the appointed time, no one
was there. She made contact with Father, and he asked for more time; the
social worker agreed, but he never arrived. The next day, November 11,
Father’s girlfriend was seen walking out of a store with Leann and told law
enforcement that Father had told her the previous day (i.e., November 10, the
day of the video hearing at which Leann was ordered detained) that they
needed to stay somewhere else and they then got a motel room. Leann later
told the social worker Father had “surprised” her with a trip to a motel when
he got off the computer, packed their belongings, and told her they would
stay at the motel for a month.




                                        6
      Leann’s dentist told the social worker on November 5, 2020 that there
was no state of emergency regarding her dental care but that there would be
“definitely a worry” if it were put off. By early December 2020, Leann’s teeth
were being treated at two clinics, and the Department and Leann’s caregivers
were arranging to schedule further treatments, which would include at least
one extraction and multiple crowns and fillings. One of the dental clinics was
willing to treat her only if Father was not allowed to attend the appointment
because he had threatened staff, causing them to fear for their safety.
      Father’s Testimony
      Father testified that Leann received dental treatment two or three
times in August. He took her to dental visits on September 2 and 25 and
discussed the possibility of two rounds of oral sedation, one for the work on
the left side of Leann’s mouth and one for the right side, but he was not
aware of any future appointments. He did not know why the dental clinic
would say appointments were scheduled for October 1 or October 15. He did
not receive any emails from the social worker from the second week of
October until October 27 or 28. When the social worker made the
unannounced visit on October 28, Leann was at her grandmother’s house. As
the social worker was about to leave, Father asked if there was any
information about dental visits, and she told him that an appointment was
scheduled for the third or the fourth and that she would confirm the date
when she returned to the office. Father denied that she showed him the
correct date on her phone’s calendar. On November 4, he called the dental
clinic approximately four and a half hours beforehand to let them know he
and Leann were on the way, and he was told the appointment had been for
the previous day. He did not contact the social worker to find out what had




                                       7
happened. He said he did not check his mail and so did not receive the
certified letter with the correct information until November 5 or 6.
      Father expressed concern about the effects of repeated fluoride
treatments and the risk of general anesthesia rather than oral sedation, but
he expressed willingness to take Leann to whatever dental appointments
were necessary. He denied refusing to allow her to have general anesthesia.
He denied ever saying cavities in baby teeth did not matter. He denied
telling the social worker on October 28 that she had “no fucking right” to see
Leann. He denied ever yelling and screaming at Leann and he was unaware
of her hiding in her room or being afraid. He took Leann to the motel
because he felt he had been “deceived” by the inaccurate appointment date on
the social worker’s text message. He denied telling his former live-in
companion to go to the motel with Leann after the November 10 hearing. He
denied having “anger issues.”
      Juvenile Court’s Ruling
      In a December 21, 2020 order, the juvenile court sustained the
allegations of the supplemental petition by clear and convincing evidence. In
doing so, it expressly found that it believed the social worker when she
testified she told Father the correct date of the November 3 appointment
when she was at his house and that it did not believe Father’s testimony that
he called the clinic on the morning of November 4 to confirm the dental
appointment. The court found that placement with Father had been
ineffective in protecting Leann, removed her from Father’s custody, and
ordered reunification services for Father.
                                DISCUSSION
      Father contends the evidence does not support the juvenile court’s
removal findings. Section 387 authorizes the juvenile court to change a



                                       8
previous order and remove a child from a current placement after a noticed
hearing on a supplemental petition. (§ 387, subd. (a).) To support such an
order when removing a child from a parent, there must be a showing that the
current placement has not been effective in the rehabilitation or protection of
the child. (§ 387, subd. (b).) “Unlike an original petition, a section 387
supplemental petition does not affect the jurisdiction of the court. However,
the supplemental petition can have the same drastic result of removing a
dependent child from his or her custodial parent. The standard for removal
on a supplemental petition is the same as removal on an original petition:
the agency must show by ‘clear and convincing evidence . . . [t]here is a
substantial danger to the physical health, safety, protection, or physical or
emotional well-being of the minor’ if left in parental custody ‘and there are no
reasonable means by which the minor’s physical health can be protected
without removing the minor from [parental] physical custody.’ ” (Kimberly R.
v. Superior Court (2002) 96 Cal.App.4th 1067, 1077 (Kimberly R.), citing
§ 361, subd. (c)(1); accord, In re Brianna S. (2021) 60 Cal.App.5th 303, 312–
313; In re C.M. (2017) 15 Cal.App.5th 376, 388.)
      A removal order is proper if it is based on proof of the parent’s
“inability to provide proper care for the child and proof of a potential
detriment to the child if he or she remains with the parent. [Citation.] ‘The
parent need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is on averting
harm to the child.’ [Citation.] The court may consider a parent’s past
conduct as well as present circumstances.” (In re N.M. (2011) 197
Cal.App.4th 159, 169–170.)
      On appeal, we determine whether the order removing a child from
parental custody is supported by substantial evidence, “view[ing] the record



                                        9
in the light most favorable to the order and decid[ing] if the evidence is
reasonable, credible, and of solid value.” (Kimberly R., supra, 96 Cal.App.4th
at p. 1078.) We uphold a judgment supported by substantial evidence “even
though substantial evidence to the contrary also exists and the trial court
might have reached a different result had it believed other evidence.” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.) We do not reweigh the evidence
or exercise our independent judgment, and we bear in mind that questions of
fact and credibility are for the trial court. (In re Joaquin C. (2017) 15
Cal.App.5th 537, 560.)
      The evidence here is sufficient to support findings by clear and
convincing evidence that there was a substantial danger to Leann’s physical
health in Father’s custody and there were no other reasonable means to
protect her. There was evidence that Leann’s dental health had deteriorated
during the dependency and endangered her health and well-being and that
she urgently required remedial work on her teeth. In case No. A161341, this
division upheld the assumption of jurisdiction on this basis. In the
September 15, 2020 dispositional order, the juvenile court allowed Leann to
remain in Father’s custody while the work was performed. Nevertheless,
Father refused to allow anesthesia on September 25, 2020, delaying Leann’s
treatment; he did not take her to appointments scheduled for October 1 and
15 to apply treatment to stop the progression of her cavities; and he neither
took her to the November 3 appointment nor contacted the social worker to
arrange to find out what had happened with the appointment. Father points
to his testimony that he was unaware of the October appointments and that
he attempted to keep the appointment that he believed—based on the social
worker’s mistaken text—was scheduled for November 4, but the trial court
expressly told Father it did not believe him when he testified he called the



                                       10
dental clinic before the appointment and that it believed the social worker
when she testified she told Father the correct date in person. In the face of
this conflicting evidence, we accept the juvenile court’s determination of
credibility. (In re Joaquin C., supra, 15 Cal.App.5th at p. 560.) Furthermore,
there was evidence Father threatened staff at the dental clinic treating
Leann and, when faced with the November 10 removal order, he absconded
with Leann rather than comply with the court’s order. The evidence is
sufficient for the juvenile court to conclude Leann’s urgent dental needs were
not being met in Father’s care and his continuing pattern of non-compliance
showed there were no reasonable means short of removal to protect her
health.
      Father’s reliance on In re Jasmine G. (2000) 82 Cal.App.4th 282 does
not persuade us otherwise. The appellate court there concluded a social
worker’s opinion that the parents lacked a “ ‘full understanding’ ” of their
daughter’s “adolescent ‘issues’ ” and that they had not “sufficiently
internalized proper parenting skills”—such as not using corporal
punishment—did not constitute substantial evidence to support a removal
finding where the parents had forsworn corporal punishment and expressed
remorse for using it, attended parenting classes, and undergone therapy to
improve their parenting skills, and their daughter had no fear of them. (Id.
at pp. 284–285, 288–291.) That case, the reviewing court explained, was
“remarkable for the clear and convincing evidence that it was safe to return
[the child] to either of her parent’s homes.” (Id. at p. 288.) Not so here.
Although Father testified to his willingness to obtain dental care for Leann,
there is substantial evidence that when she was in his care he failed to do so
despite the Department’s efforts and that her physical health was at risk as a
result.



                                       11
                                DISPOSITION
         The December 21, 2020 order is affirmed.

                                            TUCHER, P.J.

WE CONCUR:

FUJISAKI, J.
PETROU, J.




In re Leann G. (A162023)




                                       12